DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Inventorship
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Preliminary Amendment
	The Preliminary Amendment, filed on 10/22/2019, has been acknowledged.

	Status of Claims:
		Claims 4-5, 8-9, and 12-15 were amended.


Specification
		Applicants should add the following paragraph on the first page of the specification.

CROSS-REFERENCE TO RELATED APPLICATIONS 

This application is a National Stage of International Application No. PCT/JP2017/037084 filed October 12, 2017, the contents of each application being herein incorporated by reference in its entirety. 

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the 
“… at least one of the at least two first communication holes and the at least two 10second communication holes opens vertically upward when the compressor housing is attached to the engine” (See Claim 10);
“…outlet of a coolant flowing through the outer cooling passage is joined with an outlet of a coolant flowing through the inner cooling passage” (See Claim 13); and
“… an inlet of a coolant flowing through the outer cooling passage is directly connected to an outlet of a coolant flowing through the inner cooling passage, or an outlet of a coolant flowing through the outer cooling passage is directly connected to an inlet of a coolant 5flowing through the inner cooling passage” (See Claim 14) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim’s Suggestions
Claim 15 is suggested to be revised as an Independent Claim 15 including all the limitations of Claim 1.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4, 9, 12 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Jones (Patent Number 7,469,689 B1).
Jones discloses (Re. Cl. 1 & 15) a compressor housing (42)/a turbocharger comprising a compressor housing (42) accommodating a compressor wheel (34) for compressing intake air supplied to an engine (16), 
5wherein the compressor housing (42) has therein: 
an outer cooling passage (54) extending along a circumferential direction on an outer circumferential side of a scroll passage (48) of a spiral shape through which the intake air (via 44) compressed by the compressor wheel (34) flows (See Figure 4, Column 4, lines 66-67, Column 5, lines 1-15);
(Re. Cl. 2) wherein the outer cooling passage (54) includes a curved passage portion having a cross-15sectional shape curved along a cross-sectional shape of the scroll passage (48) in a cross-section along a rotational axis (Read as line through a shaft 90) of the compressor wheel (34) (See Figure 4).
However, Figure 4 of Jones fails to disclose an inner cooling passage and its configurations.
Jones teaches that it is conventional in the art of supercharged engine, to utilize (Re. Cl. 1 & 15) an inner cooling passage (Read as 344) extending along the circumferential direction on an inner 10circumferential side of the scroll passage (336) (See Figure 6, Column 11, line 62; Column 12, lines 1-20); (Re. Cl. 4) the inner cooling passage (Read as 344) has a cross-sectional shape curved along a cross-sectional shape of the scroll passage (336) in a cross-section along a rotational axis of the compressor wheel (308) (See Figure 6).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, to have utilized an inner cooling passage and its configurations, as taught by Jones in Figure 6, to improve the efficiency of cooling compressed air to be delivered to the engine.
Additionally, one having skill in the art knows that as the combination of Figure 4 and Figure 6 of Jones has been made, it is inherently that the combination of Figure 4 and Figure 6 of Jones reads on:
(Re. Cl. 1) the inner cooling passage (Read as 344) being separated from the outer cooling passage (48) by a separation wall extending along the circumferential direction;
(Re. Cl. 9) at least two first communication holes (Read as inlet/outlet 26 of Figure 3) connecting the outer cooling passage  (54) to outside of the compressor housing (42 of compressor 12) (See Figures 3-4); and at least two first communication holes (Read as inlet/outlet 416, 418 of Figure 8) connecting the inner cooling passage  (344) to outside of the compressor housing (304 of compressor 302) (See Figures 6 and 8); and
(Re. Cl. 12/9) wherein one of the at least two first communication holes is an inlet (26) of a coolant flowing through the outer cooling passage (54) (via 204 from pump 198 to compressor 12) (See Figure 3), and another one of the at least two first communication 20holes is an outlet (26) of the coolant flowing through the outer cooling passage (54) (via 24 from compressor 12 back to heat exchanger 202) (See Figures 3-4), and 
wherein one of the at least two second communication holes is an inlet (416) of a coolant flowing through the inner cooling passage (344) (via 404 from pump 408 to compressor 402), and another one of the at least two second communication holes is an outlet (418) of the coolant flowing through the inner cooling passage (344) (via 414 to 420, out of 422 and back to 410) (See Figure 6 and 8).

Claim 3/2 and 13/1 is rejected under 35 U.S.C. 103 as being unpatentable over Jones (Patent Number 7,469,689 B1), in view of Fahl (Pub. Number DE 10 2010 042 104 A1).
The Modified Jones device discloses the invention as recited above, however, fails to disclose (Re. Cl. 3/2) the outer cooling passage further including a flat passage portion and its configuration; as well as (Re. Cl. 13/1) an outlet of a coolant flowing through the outer cooling passage being joined with an outlet of a coolant flowing through the inner cooling passage.
Fahl teaches that it is conventional in the art of turbocharged internal combustion engine, to utilize (Re. Cl. 3/2) the outer cooling passage (4) further including a flat passage portion (Not Numbered) having a cross-20sectional shape extending flat from at least one of both edges of the curved passage portion in a direction along the cross-sectional shape of the scroll passage (4) in the cross-section along the rotational axis (line through shaft 9) of the compressor wheel (2) (See Figure 2); and (Re. Cl. 13/1) an outlet (Not Numbered) of a coolant (within cooling channel 4) flowing through the outer cooling passage (Part of cooling channel 4) is joined with an outlet (Not Numbered) of a coolant (within cooling channel 4) flowing through the inner cooling passage (Part of cooling channel 4) (See Figure 2).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, to have utilized the outer cooling passage further including a flat passage portion and its configuration; as well as an outlet of a coolant flowing through the outer cooling passage being joined with an outlet of a coolant flowing through the inner cooling passage, as taught by Fahl, to provide an alternative configuration of the outer cooling passage in the modified Jones device.

    PNG
    media_image1.png
    706
    674
    media_image1.png
    Greyscale


Claims 10/9-11/9 are rejected under 35 U.S.C. 103 as being unpatentable over Jones (Patent Number 7,469,689 B1), in view of Design choice.
The modified Jones device discloses the invention as recited above; however, fails to disclose (Re. Cl. 10/9) the position of at least one of the at least two first communication holes and the at least two 10second communication holes opening vertically upward when the compressor housing is attached to the engine; (Re. Cl. 11/9) the position of openings of the first communication holes making a 90-degree angle with 15openings of the second communication holes.
One having an ordinary skill in the turbocharger art, would have found the position of at least one of the at least two first communication holes and the at least two 10second communication holes opening vertically upward when the compressor housing is attached to the engine; and the position of openings of the first communication holes make a 90-degree angle with 15openings of the second communication holes as a matter of design choice depending on the engine requirements/arrangements.  Moreover, there is nothing in the record which establishes that the claimed position of at least one of the at least two first/second communication holes opening vertically upward when the compressor housing is attached to the engine and the claimed angle of 90-degrees made by openings of the first communication holes and openings of the second communication holes, presents a novel of unexpected result (See In re Kuhle, 526 F. 2d 553, 188 USPQ 7 (CCPA 1975)). 

Claims 11/9 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Jones (Patent Number 7,469,689 B1), in view of Hill (Patent Number 2,384,251).
The modified Jones device discloses the invention as recited above; however, fails to disclose (Re. Cl. 11/9) openings of the first communication holes making a 90-degree angle with 15openings of the second communication holes; and (Re. Cl. 14) a direct connection between an inlet and an outlet of the outer cooling passage and the inner cooling passage and vice versa.
Hill teaches that it is conventional in the art of liquid cooled supercharger, to utilize (Re. Cl. 11/9) openings of the first communication holes (Not Numbered) making a 90-degree angle with 15openings of the second communication holes (Not Numbered) (See Figure 1); and (Re. Cl. 14) an inlet (Not Numbered) of a coolant flowing through the outer cooling passage (36) is directly connected to an outlet (Not Numbered) of a coolant flowing through the inner cooling passage (38), or an outlet (Not Numbered) of a coolant flowing through the outer cooling passage (36) is directly connected to an inlet (Not Numbered) of a coolant 5flowing through the inner cooling passage (38) (See Figure 1).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, to have utilized openings of the first communication holes making a 90-degree angle with 15openings of the second communication holes; and a direct connection between an inlet and an outlet of the outer cooling passage and the inner cooling passage and vice versa, as taught by Hill, to improve the performance efficiency for the modified Jones device, since the use thereof would have cooled the air or combustive mixture delivered by the supercharger impeller and acted as a flame quencher in case of backfires in the induction system.


    PNG
    media_image2.png
    838
    789
    media_image2.png
    Greyscale


Allowable Subject Matter
Claims 5-8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Information Disclosure Statement
The information disclosure statements (PTO-1449) submitted on 18 May 2020, 09 July 2020, and 29 July 2020 have been acknowledged and placed in the file. The submissions are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statements have been considered by the examiner. Each initialized copy is attached hereto.

Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Arakawa et al. (Pub. Number US-20190226496-A1) relates to a turbocharger including a compressor housing having a cooling passage being formed insertion recess.

Uesugi et al. (Pub. Number US-20160273551-A1) relates to a turbocharger including a cooling passage.

Uesugi et al. (Pub. Number US-20160273548-A1) relates to a turbocharger including a cooling passage.

Kindle et al. (Pub. Number US-20160076432-A1) relates to a method for operating an engine system with replacing coolant in the coolant jacket with air from a venting reservoir.
Isogai (Pub. Number US-20150345515-A1) relates to a compressor housing having a depurant injection port for supplying a depurant including compatibility with deposits to the tank part through the air supply passage.

Lee et al. (Pub. Number US-20150270566-A1) relates to an air compressor having an air cooling structure.

Karwat et al. (Patent Number US-10738795-B2) relates to a turbocharger with a thermos-decoupled wheel contour inlet for water-cooled compressor housing.

Hu et al. (Patent Number US-10487722-B2) relates to a compressor housing having multiple coolant passages being configured to cool a general flow through the compressor.

Segawa (Patent Number US-10393072-B2) relates to a turbocharged internal combustion engine having a compressor housing with a collecting pocket for collecting condensed water generated inside the intake passage.

Maeda (Patent Number US-9828873-B2) relates to a turbocharger with a switching valve being adapted to switch the circulation state of coolant in each passage to supply coolant to turbine housing, bearing housing, and compressor housing.
Bremer et al. (Patent Number US-6416281-B1) relates to a method and arrangement for cooling the flow in radial gaps formed between rotors and stators of turbomachines.

Wunderwald et al. (Patent Number US-6238179-B1) relates to a centrifugal compressor with a cooling appliance.

Bremer et al. (Patent Number US-6257834-B1) relates to relates to a method and arrangement for cooling the flow in radial gaps formed between rotors and stators of turbomachines.

Woollenweber Jr. (Patent Number US-3829235-A) relates to a turbocharger compressor with dual collector chamber.

Eberle et al. (Patent Number US-2854296-A) relates to a gas turbine with automatic cooling means.

Wallace Murray Corp. (Pub. Number GB-1448252-A) relates to a turbocharging system having a desirability of reducing the supercharging air into an intake manifold of an internal combustion engine.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THAI BA TRIEU whose telephone number is (571)272-4867.  The examiner can normally be reached on M-T 5:45 AM to 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MARK A LAURENZI can be reached on 571-270-7878.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/THAI BA TRIEU/Primary Examiner, Art Unit 3746
March 1, 2021